Title: Thomas Jefferson to John Williams, 30 April 1812
From: Jefferson, Thomas
To: Williams, John


          
                  Sir 
                   
                     Monticello 
                     Apr. 30. 12.
          
                  
		   
		  I h 
                  If I have had any advice as to the small package of Coffee you mention, it has been so long ago that I cannot recollect it, nor now turn to the paper. I rather suspect it to be a parcel of some particular place or quality sent as a curiosity, perhaps from the new cultivators of that article on Florida point, with some of I whom I have had communications on that culture. if you will do me the favor to forward it by water to Richmond, to messrs Gibson & Jefferson my correspondents there, they will reimburse to any expences incurred on it, & will forward it to me. Accept my thanks for your attention and trouble and the assurance of my respect.
          
            Th:
            Jefferson
        